Citation Nr: 1604809	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-11 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured tibia and fibula.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held in October 2015.  A transcript is of record.  

During the October 2015 hearing, the Veteran's wife testified that, in his previous job, the Veteran was required to climb a ladder, adding that he had since left that job, in part because of wear and tear on his knee.  See Board Hearing Tr. at 7.  The Veteran testified that he was not currently working and indicated he could not perform any kind of physically strenuous job.  Id. at 10.  In a December 2015 VA knee and lower leg examination report, the examiner indicated that the Veteran's left knee meniscal tear and bilateral degenerative arthritis impacted his ability to perform any type of occupational task, noting that the Veteran could not walk more than a mile or climb more than one flight of stairs without having pain in his knee.    

When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claim for a rating in excess of 10 percent for residuals of a fractured tibia and fibula.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding records and to afford the Veteran a new VA examination.  

The Veteran fractured his left tibia and fibula in service.  He is service-connected for residuals of the fracture, currently evaluated as 10 percent disabling.  He asserts that, in addition to the tibia and fibula fracture, he suffered knee damage as a result of his in-service injury, and the 10 percent rating presently assigned for his disability does not adequately take into consideration his knee.  See Board Hearing Tr. at 5, 16-17.  

The Veteran underwent a VA examination to evaluate his residuals of left tibia and fibula fracture in June 2009.  The examination report reflects that the claims file was not available for the examiner's review.  The examiner diagnosed a service-connected tibia and fibula fracture with no residuals and non-service-connected mild bilateral knee joint degeneration.  She opined that the mild bilateral knee joint degeneration was not caused by, related to, or aggravated by the service-connected tibia and fibula fracture.  She did not, however, provide a rationale for her opinion that the mild bilateral knee joint degeneration was not caused by, related to, or aggravated by the service-connected disability.  The record reflects that, in addition to knee joint degeneration, the Veteran has been diagnosed with a left knee meniscal tear.  The Veteran requested and underwent VA examination of his left knee in December 2015.  The diagnoses were left knee meniscal tear, diagnosed in July 2008, and bilateral degenerative arthritis, diagnosed in June 2009.  The December 2015 examiner, however, did not provide an opinion regarding whether these left knee conditions are related to service and/or the Veteran's service-connected residuals of a left tibia and fibula fracture.  

Moreover, the Veteran testified during the October 2015 hearing that his condition had been getting worse over time.  See Board Hearing Tr. at 5.  While he subsequently underwent VA examination to evaluate his left knee in December 2015, this examination report is not responsive to the pertinent rating criteria for evaluating the service-connected residuals of a tibia and fibula fracture.  For example, the examination report does not address whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with moderate or marked knee or ankle disability.  Also, during the October 2015 hearing, the Veteran testified that he had a scar about six inches long from the top of the knee to below his kneecap which was sensitive to touch.  See Board Hearing Tr. at 11.  The December 2015 VA examination report regarding the Veteran's left knee reflects that the Veteran did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section.  However, because the service-connected residuals of the tibia and fibula fracture were not listed in the diagnosis section of the December 2015 VA examination report, this VA examination report does not adequately address scarring related to the Veteran's service-connected disability.  

To ensure that the record reflects the current severity of the Veteran's service-connected residuals of a tibia and fibula fracture, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed. 

The record also reflects that there are outstanding treatment records which are potentially pertinent to the appeal.  On remand, the AOJ should obtain records from the Little Rock VA Medical Center (VAMC), from Dr. M.T.H., an imaging study performed at Andrews Institute around February 2009, and a study dated December 20, 1996.  

During the June 2009 VA examination, the Veteran reported that he had recently acquired a job as a guest service representative at a hospital.  He asserted that his knee problems kept him from applying for certain jobs, and he believed his knee was responsible for him not being able to get certain jobs.  A July 2010 Social Security Administration (SSA) inquiry shows that the Veteran's claim was denied.  As the SSA records are in the custody of a Federal agency, and are potentially pertinent to the appeal, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following records:

(a) records from the Little Rock VAMC, dated since April 1978, to include complete records regarding the Veteran's admission in April and May 1978;

(b) any outstanding records from Dr. M.T.H., to include records dated prior to July 2008;

(c) the report of an imaging study performed around February 2009 at Andrews Institute, as referenced in a July 2009 MRI patient record, and;

(d) a study dated December 20, 1996, as referenced in a knee X-ray report performed in conjunction with the June 2009 VA examination.

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.  

3.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected residuals of a tibia and fibula fracture.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing, and specifically comment as to the impact of the Veteran's service-connected residuals of a tibia and fibula fracture on his employability.    

The examiner should identify any and all symptomatology of the service-connected residuals of a tibia and fibula fracture.  The examiner should address whether there is nonunion of the tibia and fibula with loose motion requiring a brace, or malunion of the tibia and fibula with either slight, moderate, or marked knee or ankle disability.  

The examiner should identify any left knee disability and/or symptomatology present at any time since around November 2007 (one year prior to filing of the claim for an increased rating), to include a left knee meniscal tear, degenerative arthritis, reduced range of motion, and lateral instability, as described on VA examination in December 2015.  For each identified left knee disability and/or symptomatology, the examiner should discuss whether such is: 

(a) a symptom of the service-connected residuals of a fracture of the left tibia and fibula; 

(b) a symptom of an unrelated disability, or;

(c) a wholly separate disease entity in and of itself.

The examiner should also state the number and dimensions of any scar(s) related to the Veteran's service-connected residuals of a fracture of the left tibia and fibula (including any surgical scarring).  The examiner should describe whether any scar is deep and nonlinear, superficial and nonlinear, unstable, or painful.  

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


